ARNOLD, Judge.
The procedures governing the admissibility and performance of a breath test are contained in N.C.G.S. § 20-139.1. The relevant portion of this statute provides:
(b) . . . A chemical analysis, to be valid, must be performed in accordance with the provisions of this section. The chemical analysis must be performed according to methods approved by the Commission for Health Services by an individual possessing a current permit issued by the Department of Human Resources for that type of chemical analysis. The Commission for Health Services is authorized to adopt regulations approving satisfactory methods or techniques for performing chemical analyses ....
In addition, subsection (b3) provides:
By January 1, 1985, the regulations of the Commission for Health Services governing the administration of chemical analyses of the breath must require the testing of at least duplicate sequential breath samples. Those regulations must provide:
‡ ‡ ‡ H*
(2) That the test results may only be used to prove a person’s particular alcohol concentration if:
a. The pair of readings employed are from consecutively administered tests; and
b. The readings do not differ from each other by an alcohol concentration greater than 0.02.
N.C.G.S. § 20-139.10)3).
The Commission for Health Services has published operating procedures for conducting breathalyzer tests pursuant to N.C.G.S. § 20-139.1(b). Regulation 7B.0354 provides in part:
(a) When performing chemical analyses of breath under the authority of G.S. 20-139.1 and the provisions of these rules, chemical analysts shall report alcohol concentrations on the basis of grams of alcohol per 210 liters of breath. All results *636shall be reported to hundredths. Any result between hundredths shall be reported to the next lower hundredth.
N.C. Admin. Code tit. 10, r. 7B.0354 (eff. Feb. 1987).
Following the regulations of the Commission for Health Services, Trooper Booth rounded the first test results down to .22. He then recorded the two readings as .22 and .20 (by rounding down the first reading, the two results were within .02 of each other which is required by N.C.G.S. § 20-139.1(b3)).
The readings from defendant’s two breath tests differed from each other by an alcohol concentration greater than 0.02. Defendant’s motion to suppress the test results should have been granted.
Reversed.
Judge BECTON concurs.
Judge COZORT dissents.